THE THIRTEENTH COURT OF APPEALS

                                     13-20-00028-CV


                          $3,363.00 IN UNITED STATES CURRENCY
                                             v.
                                   THE STATE OF TEXAS


                                     On Appeal from the
                      414th District Court of McLennan County, Texas
                            Trial Court Cause No. 2017-567-5


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

July 1, 2021